PER CURIAM.
Appellant brings this appeal from an order denying his motion to intervene, individually and as a class representative, in a suit pending before the lower court. It is clear from the allegations of his motion to intervene that appellant’s only interest in the litigation was that of a concerned citizen and taxpayer. It also appears that appellant was attempting to inject new issues into the proceedings. Consequently, the ruling on the motion was a matter within the sound discretion of the court. Riviera Club v. Belle Mead Development Corp., 1939, 141 Fla. 538, 194 So. 783; Oster v. Cay Construction Co., Fla.App. 1967, 204 So.2d 539; Charlotte County Development Commission v. Lord, Fla.App.1965, 180 So.2d 198; and 24 Fla.Jur., Parties, §§ 20 and 31. We find no abuse of discretion.
The order appealed is affirmed.
REED, C. J., and OWEN and MAGER, JJ., concur.